DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/21/22 has been entered, in which Applicant amended claims 1, 8, and 15. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-20 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations.
Revised 35 USC 102 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0005219 to Stevens (hereafter referred to as Stevens).
As per claim 1, Stevens teaches:
A computer-implemented method comprising: retrieving, by a processor, activity data from a plurality of software development applications and a plurality of input signals generated by a peripheral device (Paragraph Number [0025] teaches the system feeds data relationships into various front-end interfaces (e.g., UI, email, messaging) to trigger a related action.  The system tracks and compares data relationships before and after triggers.  The system feeds before and after data relationships back into various front-end interfaces in a continuous loop. Paragraph Number [0053] teaches the data aggregation module 170 receives 310 user interactions with peripheral devices associated with various applications or components of applications.  The data aggregation module 170 may receive streams of data from various data collection modules executing on various development systems.  For example, the stream of data may comprise data values received periodically that represent a number of user interactions with a peripheral device performed by a developer while interacting with a particular application via client device during a time interval.  The peripheral devices may be keyboards, mouse, or any other peripheral device that is used to interact with an application).
determining, by the processor, a first causal relationship between the plurality of input signals and the activity data (Paragraph Number [0027] teaches the system captures and analyzes data (e.g., statistics describing user interactions with peripheral devices, for example, keystrokes per minute (KPM) from integrated development environments (IDEs) and text editors or other tools used during the development processes), and performs analysis to determine peak flow times (highest coding productivity)).
the first causal relationship comprising an indication that a developer is using a first software development application of the plurality of software development applications to complete a first work item (Paragraph Number [0034] teaches some of the applications are for code development, for example, integrated development environment (IDE) for performing various activities related to development including code editing, code debugging, unit testing, and so on. Other applications 115 may be used for various activities that may be related to development or may be unrelated to development. Paragraph Number [0035] teaches some of these applications may be composite applications that have multiple components, such that each component can be used for one or more specific activities. For example, an IDE can have a code editor used for editing source code, debugger for performing code debugging, code compiler for compiling code, and code analysis tools. Each application or component of an application is used for specific purposes and has a reference rate of user interaction with the application/component. Paragraph Number [0036] teaches the development system 110 includes one or more data collection modules 120(a) that are plugins that may be installed in individual applications. The data collection module 120(a) may collect information, for example, the rate at which a user uses certain peripheral devices of the development system while interacting with an application, for example, key board and mouse).
calculating, by the processor and in response to the determination of the causal relationship, a first time interval between an initial signal and a final signal of the plurality of input signals (Paragraph Number [0027] teaches the system captures and analyzes data (e.g., statistics describing user interactions with peripheral devices, for example, keystrokes per minute (KPM) from integrated development environments (IDEs) and text editors or other tools used during the development processes), and performs analysis to determine peak flow times (highest coding productivity). Paragraph Number [0034] teaches users, for example, developers and testers, use development systems 110 for performing source code development and testing.  A development system may execute one or more applications 115. Paragraph Number [0040] teaches the external system 160 may have a scheduler 165 that schedules tasks.  The development analysis system 100 provides instructions to the external system 160 to schedule tasks based on analysis of the development systems 110.  The scheduler 165 is a calendar application that tracks times of user activities, for example, team meetings.  For example, the development analysis system 100 may identify time intervals that correspond to past intervals of low productivity of developers, and schedule tasks that do not involve development activities such as coding and debugging during such intervals, for example, meetings may be scheduled during such time intervals. The scheduler schedules tasks such as meetings and receives information from the development analysis system 100 describing whether the meetings are overlapping high productivity time intervals of various users included in the meeting).
the first time interval representing a maximum duration for the first work item (Paragraph Number [0050] teaches a condition may become true if the development score of a user during a time interval exceeds an aggregate value or is below a certain threshold. Paragraph Number [0074] teaches the machine learning module 230 trains machine learning based models for performing various tasks. In one embodiment, the machine learning module 230 trains models for determining development scores for users. The development score is predicted based on various features associated with a user over a period of time, such as the rate of user interactions with peripheral devices (e.g., keystrokes per minute) by a particular user while interacting with various applications, a rate of context switch between various applications, one or more parameters associated with code interacted with by the user during the time period (e.g., a classification or complexity of the code), one or more reference rates associated with various applications, etc. The development analysis system identifies a context switch from application A1 to application A2 when the rate of user interaction via peripheral devices with one of the applications drops below a threshold value (e.g., a first threshold value) and the rate of user interaction via peripheral devices with the other application increases above a threshold value (e.g., a second threshold value). (See also Examples found in Paragraph Numbers [0082]-[0083])).
determining, by the processor, a second causal relationship between the plurality of input signals and the activity data, the second causal relationship comprising an indication that the developer is also using the first software development application to complete a second work item (Paragraph Number [0036] teaches the development system 110 includes one or more data collection modules 120(a) that are plugins that may be installed in individual applications. The data collection module 120(a) may collect information, for example, the rate at which a user uses certain peripheral devices of the development system while interacting with an application, for example, key board and mouse. Paragraph Numbers [0056]-[0057] teach he development score module 210 determines 320 the rate at which a user performs context switches across various applications executing on the client device. The development score module 210 identifies a context switch if the user switches from interacting with a particular application to interacting with a different application. The development score module 210 normalizes the rates of user interactions based on historical data describing user interactions with specific applications. The development score module 210 determine reference rates for each application or components of an application representing the typical rate of user interaction with the application/component using a particular peripheral device. Paragraph Number [0074] teaches the machine learning model is configured to take features describing the user interactions via peripheral devices for a user during a time interval, and determines the development score for the user for that time interval. The development analysis system may use the development score to take various actions, for example, to determine whether a task should be scheduled during a particular time interval or certain action should be triggered by the action trigger module 220).
during an overlapping time span with the first work item (Paragraph Number [0074] teaches the machine learning module 230 trains machine learning based models for performing various tasks. In one embodiment, the machine learning module 230 trains models for determining development scores for users. The development score is predicted based on various features associated with a user over a period of time, such as the rate of user interactions with peripheral devices (e.g., keystrokes per minute) by a particular user while interacting with various applications, a rate of context switch between various applications, one or more parameters associated with code interacted with by the user during the time period (e.g., a classification or complexity of the code), one or more reference rates associated with various applications, etc. The development analysis system identifies a context switch from application A1 to application A2 when the rate of user interaction via peripheral devices with one of the applications drops below a threshold value (e.g., a first threshold value) and the rate of user interaction via peripheral devices with the other application increases above a threshold value (e.g., a second threshold value). (See also Examples found in Paragraph Numbers [0082]-[0083])).
calculating, in response to the determination of the second causal relationship, a second time interval between the initial signal and the final signal (Paragraph Number [0074] teaches the machine learning model is configured to take features describing the user interactions via peripheral devices for a user during a time interval, and determines the development score for the user for that time interval. The development analysis system may use the development score to take various actions, for example, to determine whether a task should be scheduled during a particular time interval or certain action should be triggered by the action trigger module 220. The machine learning module is trained to predict a score associated with specific actions triggered by the action trigger module. Accordingly, the score indicates whether the action should be performed. The development analysis module determines based on the score, whether to perform an action of the action trigger module. For example, if the score is above a threshold value (or below a threshold value), the development analysis performs a particular action of the action trigger module 220 (e.g., schedule a task to not overlap with the time interval, enable or disable certain settings of a system used by the developer during the time period, etc.)).
removing the second time interval from the first time interval to define an active time spent value for the first work item (Paragraph Number [0058] teaches the development score module 210 determines 325 a development score for the user for a given time interval. In an embodiment, the development score module 210 determines the development score by determining a weighted aggregate of various factors including rates of user interactions with different applications. The development score module 210 determines the development score by determining a weighted aggregate of normalized rates of user interactions with different applications. The development score module 210 may consider other factors such as rate of context switch between applications by a user during a time interval. Paragraph Number [0074] teaches the machine learning module is trained to predict a score associated with specific actions triggered by the action trigger module. Accordingly, the score indicates whether the action should be performed. The development analysis module determines based on the score, whether to perform an action of the action trigger module. For example, if the score is above a threshold value (or below a threshold value), the development analysis performs a particular action of the action trigger module 220 (e.g., schedule a task to not overlap with the time interval, enable or disable certain settings of a system used by the developer during the time period, etc.)).
comparing, by the processor, the active time spent value to an estimated time interval (Paragraph Number [0040] teaches the external system 160 may have a scheduler 165 that schedules tasks.  The development analysis system 100 provides instructions to the external system 160 to schedule tasks based on analysis of the development systems 110.  The scheduler 165 is a calendar application that tracks times of user activities, for example, team meetings.  For example, the development analysis system 100 may identify time intervals that correspond to past intervals of low productivity of developers, and schedule tasks that do not involve development activities such as coding and debugging during such intervals, for example, meetings may be scheduled during such time intervals. The scheduler schedules tasks such as meetings and receives information from the development analysis system 100 describing whether the meetings are overlapping high productivity time intervals of various users included in the meeting. Paragraph Number [0058] teaches the development score module 210 determines 325 a development score for the user for a given time interval. In an embodiment, the development score module 210 determines the development score by determining a weighted aggregate of various factors including rates of user interactions with different applications. The development score module 210 determines the development score by determining a weighted aggregate of normalized rates of user interactions with different applications. (See also Paragraph Number [0074])).
automatically modifying, by the processor and on behalf of a user, a schedule of an additional work item of the user based on the comparison (Paragraph Number [0048] teaches the action trigger module 220 performs various actions that may be triggered based on development scores of individual developers or teams of developers.  The action trigger module 220 may perform scheduling of a task, for example, a meeting involving a group of users.  The action trigger module 220 identifies a time interval matching a low development score for the group of users participating in the activity and either recommends the time interval for scheduling the meeting or sends commands to a calendar application to schedule the meeting. Paragraph Number [0063] teaches the action trigger module 220 performs one or more actions that may be triggered based on values of development scores of individual users or groups of users. Paragraph Number [0074] teaches the machine learning module is trained to predict a score associated with specific actions triggered by the action trigger module. Accordingly, the score indicates whether the action should be performed. For example, if the score is above a threshold value (or below a threshold value), the development analysis performs a particular action of the action trigger module 220 (e.g., schedule a task to not overlap with the time interval, enable or disable certain settings of a system used by the developer during the time period, etc.). (See also Example found in Paragraph Numbers [0082]-[0083])).
As per claim 8, Stevens teaches.
A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: (Paragraph Number [0032] teaches various features of the system include: providing user interfaces that display highlights: daily, weekly, monthly, and all-time summary metrics; user interfaces that display leaderboards: public and team/organizations, making recommendations for setting goals for improvement; providing a virtual marketplace for exploring integrations and datagrams; performing automation of actions based on data trigger (e.g. blocking time on calendar, blocking notifications, set POMODORO timer (or any online/offline productivity timer or any tool for workplace time management), etc.); artificial intelligence and natural language processing based digests that interpret datagram (e.g. by generating natural language messages such as "Good morning! You have one upcoming meeting .  . . ")).
The remainder of the claim limitations are substantially similar to the method described in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Stevens teaches.
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: (Paragraph Number [0032] teaches various features of the system include: providing user interfaces that display highlights: daily, weekly, monthly, and all-time summary metrics; user interfaces that display leaderboards: public and team/organizations, making recommendations for setting goals for improvement; providing a virtual marketplace for exploring integrations and datagrams; performing automation of actions based on data trigger (e.g. blocking time on calendar, blocking notifications, set POMODORO timer (or any online/offline productivity timer or any tool for workplace time management), etc.); artificial intelligence and natural language processing based digests that interpret datagram (e.g. by generating natural language messages such as "Good morning! You have one upcoming meeting .  . . ")).
The remainder of the claim limitations are substantially similar to the method described in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
further comprising: calculating a respective time interval between each consecutive input signal of the plurality of input signals (Paragraph Number [0074] teaches the machine learning module 230 trains machine learning based models for performing various tasks.  In one embodiment, the machine learning module 230 trains models for determining development scores for users.  The development score is predicted based on various features associated with a user over a period of time, such as the rate of user interactions with peripheral devices (e.g., keystrokes per minute) by a particular user while interacting with various applications, a rate of context switch between various applications, one or more parameters associated with code interacted with by the user during the time period (e.g., a classification or complexity of the code), one or more reference rates associated with various applications, etc.).
comparing each respective time interval with a threshold time interval (Paragraph Number [0074] teaches the development analysis system identifies a context switch from application A1 to application A2 when the rate of user interaction via peripheral devices with one of the applications drops below a threshold value (e.g., a first threshold value) and the rate of user interaction via peripheral devices with the other application increases above a threshold value (e.g., a second threshold value). The development analysis system identifies the number of context switches within a time interval and determines the rate of context switching between applications based on the number of context switches and the size of the time interval (e.g., as the ratio of the number of context switches to the size of the time interval).  The machine learning model is configured to take features describing the user interactions via peripheral devices for a user during a time interval, and determines the development score for the user for that time interval).
subtracting from the first time interval a length of any respective time interval that exceeds the threshold time interval (Paragraph Number [0074] teaches the development analysis system may use the development score to take various actions, for example, to determine whether a task should be scheduled during a particular time interval or certain action should be triggered by the action trigger module 220.  In some embodiments the machine learning module is trained to predict a score associated with specific actions triggered by the action trigger module.  Accordingly, the score indicates whether the action should be performed.  The development analysis module determines based on the score, whether to perform an action of the action trigger module.  For example, if the score is above a threshold value (or below a threshold value), the development analysis performs a particular action of the action trigger module 220 (e.g., schedule a task to not overlap with the time interval, enable or disable certain settings of a system used by the developer during the time period, etc.)).
As per claims 3, 10, and 17, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
further comprising selecting an application programming interface from a suite of application programming interfaces to communicate with the software development application. (Paragraph Number [0098] teaches the one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS).  For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs))).
As per claims 4, 11, and 18, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
wherein comparing the first time interval to an estimated time interval comprises determining whether the first time interval is a threshold time interval less than the estimated time interval. (Paragraph Number [0020] teaches the development analysis system determines that a check-in represents reworked code if the number of lines changed in the check-in is more than a threshold amount T1 but the increase in the number of lines is below a threshold amount T2.  The development analysis system determines that a check-in represents deleted code if the comparison indicates a decrease in the number of lines that is greater than a threshold amount T3. Paragraph Number [0050] teaches the action trigger module 220 is a rule based system storing rules comprising certain conditions and associated actions that need to be performed responsive to determining that the condition is true.  For example, a condition may become true if the development score of a user during a time interval exceeds an aggregate value or is below a certain threshold).
As per claims 5, 12, and 19, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
further comprising: detecting the software application operating on a file (Paragraph Number [0038] teaches the cloud based system 130 includes a code repository 140 that stores source code obtained from various development systems 110 and maintains versions of source codes.  The cloud based system 130 includes a repository interface 135 that allows development systems to interact with the code repository 140.  For example, the repository interface 135 allows users to specify instructions including checking in code, checking out code, merging code branches, and so on.  The cloud based system includes a data collection module 120(b) that allows a development analysis system 100 to obtain data describing various analysis activities, for example, lines of code checked in, various files that were modified during a checking, various users (i.e., developers) associated with a check-in, and so on. Paragraph Number [0046] teaches the development score module 210 determines development scores for code checked in for a file or a set of files associated with a feature.  Accordingly, if the code check-in results in significant amount of code rewrite for the code checked in or if the code check-in results in multiple defects associated with the check-in, the code check-in has low development score (or a development score value indicating low quality of code check-in).  Alternatively, if the code check-in requires very little rewrite and results in very few defects, the code check-in has high development score (or a development score value indicating high quality of code check-in). (See also Paragraph Number [0036])).
detecting a pathname of the file (Paragraph Number [0038] teaches the cloud based system 130 includes a code repository 140 that stores source code obtained from various development systems 110 and maintains versions of source codes.  The cloud based system 130 includes a repository interface 135 that allows development systems to interact with the code repository 140.  For example, the repository interface 135 allows users to specify instructions including checking in code, checking out code, merging code branches, and so on.  The cloud based system includes a data collection module 120(b) that allows a development analysis system 100 to obtain data describing various analysis activities, for example, lines of code checked in, various files that were modified during a checking, various users (i.e., developers) associated with a check-in, and so on).
comparing a first work item identification with the pathname to detect the first work item identification (Paragraph Number [0036] teaches the data collection module 120(a) may collect information, for example, the rate at which a user uses certain peripheral devices of the development system while interacting with an application, for example, key board and mouse.  The data collection module 120(a) provides information about applications executing on the development system 110, for example, parameters used by the applications, such as URLs that may be used by an internet browser application that can access the internet. The data collection module 120 stores a list of domain names (or patterns describing domain names) that represent software development related information.  The data collection module 120 sends a flag that indicate whether a parameter (e.g., the URL) indicates development related activity or a non-development related activity, for example, browsing news websites. The development analysis system 100 stores the list of development related domains/URLs/or patterns of domain names).
As per claims 6, 13, and 20, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
wherein the activity data includes a log file or an audit trail. (Paragraph Number [0023] teaches the development analysis system configures a user interface displaying a report, for example, a histogram representing the development scores for one or more users during various time intervals.  The development analysis system generates reports that may aggregate information describing various code check-ins for a user, for a project, for a feature, for a team, for a storage unit of code (e.g., file, directory, component), and so on.  The development analysis system is also referred to herein as the system. Paragraph Number [0070] teaches the development score is adjusted by an amount that is directly related to the time difference between the previous check-in and the new check-in. This is so because the current update is determined to reflect a defect in the previous check-in that was hard to find. Each defect is associated with a severity as reported by the source code version control system.  The development analysis system 100 adjusts the weight of the development score based on the severity associated with the check-in. For example, a defect identifying change in a log statement is typically lower priority compared to defect identifying a fatal a crash in a system).
As per claims 7 and 14, Stevens teaches each of the limitations of claims 1 and 8 respectively.
In addition, Stevens teaches:
wherein the activity data comprises plain text, the method further comprises applying natural language processing techniques to understand a meaning of the plain text. (Paragraph Number [0032] teaches various features of the system include: providing user interfaces that display highlights: daily, weekly, monthly, and all-time summary metrics; user interfaces that display leaderboards: public and team/organizations, making recommendations for setting goals for improvement; providing a virtual marketplace for exploring integrations and datagrams; performing automation of actions based on data trigger (e.g. blocking time on calendar, blocking notifications, set POMODORO timer (or any online/offline productivity timer or any tool for workplace time management), etc.); artificial intelligence and natural language processing based digests that interpret datagram (e.g. by generating natural language messages such as "Good morning! You have one upcoming meeting .  . . ")).

Response to Arguments
Applicant’s arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 4/12/2022, pgs. 9-10). Examiner agrees with Applicant’s analysis and notes that the newly amended claim limitations now recite a practical application of the overarching abstract ideas recited by the claims. In particular the claim now recites that the computer is taking the information that has been analyzed and is deciding to implement specific courses of action based upon the analysis and rearranging programmers’ schedules to complete project work more efficiently. Accordingly, the 35 USC 101 rejection has been withdrawn.
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 4/12/2022, pgs. 10-12). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited reference have been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 102 rejection. Examiner has added and emphasized specific portions of the Stevens reference to read on the amended portions of the independent claims. As such, Applicant’s arguments directed towards the previous rejection are moot. Examiner asserts that the newly cited portions teach a first interval representing a maximum duration for the first work item because the citations specifically mention and teach the use of threshold time periods for work completion. Additionally, the citations teach the use of multiple applications for use in software development in a specific overlapping period of time in which a unique task is accomplished. Finally, the citations teach the direct and automatic triggering of modifications to schedules and other related tasks on behalf of a user when the specific development score is determined in relation to work performed during a time period. Accordingly, Examiner asserts that the Stevens reference teaches each of the newly amended claim limitations.  In response to Applicant’s arguments, Examiner directs Applicant to review the new citations and explanations provided in the revised 35 USC 102 rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624